Appeal by defendant, as limited by his brief, from a resentence of the Supreme Court, Suffolk County, imposed June 21, 1976, upon his conviction of criminal sale of a controlled substance in the third degree (three counts), upon his plea of guilty, the sentence being concurrent indeterminate terms of imprisonment of from 18 months to life. Resentence modified, as a matter of discretion in the interest of justice, by reducing the terms of the concurrent indeterminate sentences to a period of imprisonment of from one year to life. As so modified, resentence affirmed. In view of the fact that the law as to minimum sentence was changed effective 10 days after sentence was imposed, we have modified the sentences in accordance with the new law. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.